Case 8:21-cv-00839-SDM-AAS Document 120 Filed 08/05/21 Page 1 of 1 PageID 3934



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


    STATE OF FLORIDA,

          Plaintiff,

    v.                                                CASE NO. 8:21-cv-839-SDM-AAS

    XAVIER BECERRA, et al.,

          Defendants.
    __________________________________/


                                           ORDER

          In accord with an August 2, 2021 order (Doc. 118), Texas submits an

    intervenor complaint (Doc. 119) and designates Ryan G. Kercher as lead counsel.

    Because Texas has intervened, Texas must join Florida and CDC in the ongoing

    mediation before Magistrate Judge Anthony Porcelli at a time and place ordered by

    Judge Porcelli and in accord with the terms (including confidentiality) of the earlier

    mediation order (Doc. 51). Not later than AUGUST 9, 2021, Ryan G. Kercher

    must call Judge Porcelli’s courtroom deputy to obtain instructions for mediation.

          ORDERED in Tampa, Florida, on August 5, 2021.
